Order filed July 30, 2013




                                    In The

                              Court of Appeals
                                    For The

                            First District of Texas
                                  ___________

                              NO. 01-12-00519-CR
                                 ____________

                  TIMOTHY J. BLACKWELL, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 23rd District Court
                         Brazoria County, Texas
                       Trial Court Cause No. 64519

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibits
1,2,3,4,4-A and 5.

      The clerk of the 23rd District Court is directed to deliver to the Clerk of this
court the original of State's Exhibits 1,2,3,4,4-A and 5, on or before August 6,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibits 1,2,3,4,4-A
and 5, to the clerk of the 23rd District Court.



                                                  PER CURIAM